NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0088n.06
                           Filed: February 2, 2007

                                            No. 06-3347

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JOSEPH MERANTE,                                   )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
LORAIN COUNTY COMMISSIONERS,                      )    NORTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )




       Before: SUHRHEINRICH, GIBBONS, and COOK, Circuit Judges.


       PER CURIAM. Joseph Merante appeals the district court’s order granting summary

judgment for the Lorain County Commissioners. After reviewing the record, the parties’ briefs, and

the applicable law, this court determines that no jurisprudential purpose would be served by a panel

opinion and affirms the district court’s decision for the reasons stated in that court’s opinion.